SPROUSE, Circuit Judge,
dissenting:
I respectfully dissent.
I
At least since 1895, the constitution and statutes of South Carolina required that public schools be segregated by race. Pri- or to 1951, there were two school systems in Charleston County, one for the City of Charleston and one for the county. Each system was governed by its own Board of Education. The twenty-one so-called “school districts” in the county system, were, in reality, merely informal attendance zones. While most of the districts contained elementary schools, the few high schools in the county served students from more than one “district.” Two “colored” high schools served the black students who were bused to them from all over the county.
In 1951, the Charleston County Board of Education consolidated. the twenty-one attendance zones of Charleston County into eight districts. At the time the boundaries were drawn, the Board was required to follow criteria established by the State Education Finance Commission explicitly requiring race-conscious line drawing. These eight districts continued to operate under a dual, segregated system for the next decade while the county scrambled to construct elementary and high schools in each district. Although the district court made no specific finding of fact in this regard, it is apparent from the record that the Charleston County schools, along with all other South Carolina public schools, continued de jure segregation from 1951 through at least 1967, despite the decisions of the Supreme Court in Brown v. Board of Education I, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954) (Brown I), and Brown v. Board of Education II, 349 U.S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 (1955) (Brown II).
The State of South Carolina had been a party in Brown II, and in the years after Brown I and Brown II there was considerable interaction between the Department of Justice and the Charleston County School system with regard to the school district for the City of Charleston. However, in contrast to other systems which maintained segregated schools, there was no federal court action to desegregate the schools on a county-wide basis until this action was brought in 1981.1
*1238In 1967, the South Carolina Legislature passed Act 340. That Act consolidated the eight districts created in 1951 into the Charleston County School District (CCSD)2 and vested extensive powers in the County School Superintendent3 and the Board.4 Although the Act consolidated the school districts in Charleston County, it retained the eight former school districts created in 1951 for certain purposes, denominating them “special” or “constituent districts.”5 The Act also contained specific procedures *1239for hiring teachers6 and for teacher transfers.7
When the plaintiffs filed this action in 1981, the public schools in Charleston County had operated under the system created by Act 340 for fourteen years. During this period of time, the Charleston County School Board exerted sole control over many vital aspects of the operation of all county schools and supervised the administrative duties given the constituent districts by Act 340. However, while the school board controlled student transfers, changed boundary lines to relieve overcrowding, assigned special education students, enacted uniform disciplinary codes, and set standards for and recruited faculty, the Board consistently declined even to suggest plans that would establish racially-balanced faculties or student bodies within or across constituent districts.
By 1981, when this suit was filed, the ratio of black students to white students in Charleston County was virtually one-to-one. The total student body was composed of 54% black pupils and 46% white pupils. Yet, of a total of sixty-seven public schools in the county, twenty-four, more than one third, had virtually all-black student bodies (90% or greater black). Forty-five percent of the black children in the county attended these schools. Twenty-three of the sixty-seven schools (another third) in the county were predominantly (66% or greater) white.
Thus, in a county with almost equal numbers of black and white students, more than two thirds of the schools were of predominately one race. By the time the judgment below was entered some nine years later, eighteen schools were still over 90% black. Thirty-six percent of the black students in the county were enrolled in virtually all black schools. In sum, although the numbers of black and white students in Charleston County are almost equal, approximately 50% of the county’s children today attend schools which are, for practical purposes, one race schools. Thirty-eight years after Brown, half of the school children in Charleston County attend schools that are not integrated.
II
The plaintiffs contend that the eight constituent districts were designed to perpetuate segregation, and that these districts are vestiges of a former de jure segregated school system. They contend further that the South Carolina Legislature enacted Act 340 with the intention of ensuring continued racial segregation in Charleston County schools, and that both the Board and constituent district school boards have interpreted and administered Act 340 to prohibit constitutionally required integration.
The defendants, on the other hand, respond that the predominant motive of the state legislature in passing Act 340 had nothing to do with race, and that therefore the Act does not violate the Fourteenth Amendment of the United States Constitution. They argue that, as a result, school administrators are bound by Act 340 and have, pursuant to its provisions, been administering schools on a nondiscriminatory basis in Charleston County.
The district court focused on the constitutionality of Act 340, identifying the issues in the case as follows:
The primary legal issue before the court is whether the CCSD and the Constituent Districts have fulfilled their affirmative duty to eliminate the former dual school system in Charleston County. In deciding this issue, the court must consider at the outset the validity, interpretation and effect of Act 340, the principal statute governing public education *1240in Charleston County. Specifically, the court must decide:
1. Whether Act 340 was enacted with a discriminatory purpose;
2. Whether Act 340 has had a discriminatory effect; and
3. Whether the CCSD and the Constituent Districts have properly interpreted Act 340 in carrying out their respective affirmative duties to eliminate all vestiges of the former dual school system in Charleston County.
The district court reviewed the evidence concerning the individual motives of South Carolina legislators in passing Act 340. While recognizing that the evidence was conflicting, it held that race was not the dominant legislative motive in creating the Charleston County School District and in designating the eight existing school districts as constituent districts. The court held that, rather than being motivated by race, the state legislative bodies were principally motivated by a desire to achieve fairness in the allocation of school funds, i.e., that tax revenue from economically advantaged areas of the county would not be wholly retained in the constituent districts where the tax revenue was received, but would be distributed county-wide according to the fiscal needs of each school. Reasoning that since the state legislation was not based on racial considerations and was therefore not violative of the United States Constitution, the district court concluded that the Board was prohibited by Act 340 from integrating the schools between constituent districts. The court stressed that Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974), also prohibited the courts from integrating across the constituent district lines to achieve a county-wide school population that is racially balanced.
In resolving the issues in favor of the defendants, the district court found that the plaintiffs had not demonstrated the existence of meaningful disparities in the racial composition of the Charleston County schools (within each constituent district) as ' defined by controlling precedent. The court recognized disparities across district lines, but it found that any disparities across constituent districts were the result of demographics, natural geographic factors, and so-called “white flight” — the choice of white families to move away from black school areas or to send their children to private schools.
The district court also found that the eight constituent districts were not the vestiges of previous de jure segregation. In its thirty-one page opinion, the court devoted a single footnote to the issue of how the boundaries of the eight constituent districts were drawn:
In 1951, Charleston County was comprised of twenty-one (21) separate school districts. In the fall of 1951, the Charleston County Board of Education consolidated the 21 districts into the 8 districts that today exist as “Constituent Districts.” Plaintiffs contend that the consolidation in 1951 was effected to keep Charleston schools as segregated as possible in anticipation that dual school systems would some day be found unconstitutional. The court finds no reasonable evidence to support plaintiffs’ contention. This finding is bolstered by the fact that both plaintiffs concede that each constituent district itself is a[s] desegregated as it can be, given Charleston’s geography and large number of private schools, as further elaborated, infra.
United States v. Charleston County School Dist., 738 F.Supp. 1513, 1519 n. 4 (D.S.C.1990).
Finally, the district court held that all of the schools in Charleston County have achieved unitary racial status.
Ill
My dissent from the opinion of my brothers in the panel majority is grounded in my disagreement with some aspects of the district court’s findings and with both the basis and results of its legal reasoning. As I understand it, the view of both the district court and my panel colleagues is that the controlling issue in this case is whether we review the actions of each of eight constituent district boards of education or *1241the acts of one single board of education. My initial point of departure from the reasoning of my brethren is their conclusion that we review only the actions of eight individual boards.
I appreciate that the Fourteenth Amendment does not normally require integration across school districts. See Milliken v. Bradley, supra. In my view, however, the principles of Milliken are not implicated in this appeal because I am persuaded that the 1967 South Carolina Legislature created a single county-wide school system controlled by a central school board and superintendent, leaving the eight separate subdistricts with minimal administrative duties. The CCSD Board of Trustees was given sole power to adopt budgets, raise taxes, and disburse funds; to purchase and sell land; to build, maintain, and demolish schools; and to purchase services, equipment, and supplies. It was given authority to determine curricula and set county-wide policy for the instructional program. Thus, contrary to the view of the district court, the CCSD obviously did more than merely channel funds to constituent districts.
Although it is true that the constituent districts were given the administrative duty of employing teachers, teachers are hired only after CCSD personnel recruit applicants and send them to the districts for interviews. Moreover, while the constituent district boards assign, transfer, and discipline students, their decisions are “subject to appeal to the [CCSD] Board of Trustees.” Act 340, § 7. It is significant, I think, that the CCSD employs a large central staff whereas the staff of the constituent district boards normally consists of one superintendent and one secretary.
These facts lead me to conclude that we deal here with one school district. Regardless of the motives of individual legislators in voting for Act 340, in my view, the Act effectively established a countywide school system for Charleston County. Its structure and allocation of power support this conclusion. The authority to raise and allocate school funds, designate the construction of school buildings and other facilities, and its other powers demonstrate that the CCSD Board of Trustees has the overriding authority to operate all of the schools in the county. The record shows that, except when operations related to desegregation, the CCSD effectively assumed responsibility. In light of the overriding authority vested in the CCSD, the functions retained by the constituent districts are for constitutional purposes simply not sufficient to make them separate school systems.
As the district court’s decision was premised on its conclusion that it was reviewing the actions of eight school districts rather than one, I would remand to require consideration of the issues as they relate to a single county board.
IV
In addition to the single district/multiple district dispute thought by my colleagues to present the pivotal issue, critical to this desegregation controversy is whether the current school system is based on the vestiges of a system that was previously dual. Act 340, of course, utilized the boundaries of the eight districts established in 1951. Resolution of the crucial issue should have centered on the circumstances of the drawing of these boundaries in 1951. Admittedly, if the district court had properly construed the school system as encompassing the entire county, the question of discriminatory intent in originally drawing the lines of the eight constituent districts might be less important. Even then, however, the effect of those 1951 actions might have some probative value on the issue of discrimination vel non on the part of Charleston County school board officials during the period after the creation of the CCSD in 1967.
Thus, in addition to determining whether Charleston County had one functional school district or eight, the district court should have focused its attention on the existence of discrimination underlying the original creation of the eight constituent districts. In that, it failed, and the eviden-tiary basis for its finding on this issue was certainly not sufficiently detailed so that we should defer to its findings. Our reliance and deference to such findings cannot be grounded on merely conclusory statements.
Almost forty years after Brown, Fourteenth Amendment attacks on public school *1242systems certainly come to judicial fora in different postures. Nevertheless, in determining whether present school boundaries are the vestiges of a previously entrenched dual system, an in-depth exploration of racial motivation is critical. This is another reason why I think this case should be remanded by the district court to make indepth findings on the factual issue of whether the eight “constituent districts” are vestiges of the previously racially-segregated dual system. It is possible, of course, that the boundaries could have been drawn for reasons innocent of racial intent or effect. It may well be that different configurations would have required extensive busing or other burdening administrative duties.8 Suspect, I think, is the district court’s finding of how, in 1951, South Carolina educators and legislators, while required by their state constitution to segregate their schools by race, could not have considered race when devising the districts. In any event, a review of all these factors should be a prerequisite to the determination of whether all vestiges of the previous de jure segregated school system have been eliminated, and whether the school system has achieved a unitary status.
As I have noted, the crucial period that should have been examined was 1951, when the eight districts were formed from the consolidation of the previous twenty-one districts. Act 340, enacted in 1967, simply accepted the boundaries that had been set in 1951. Thus, if the 1951 boundaries were drawn to preserve racial segregation, there is a strong likelihood that their continuation, without change, sixteen years later carried the same stigma. In that event, the district court would not be precluded by Milliken v. Bradley from ordering integration across these lines. See Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 28, 91 S.Ct. 1267, 1282, 28 L.Ed.2d 554 (1971) (“When school authorities present a district court with a ‘loaded game board,’ affirmative action in the form of remedial altering of attendance zones is proper to achieve truly non-discriminatory assignments.”). See also Wright v. Council of City of Emporia, 407 U.S. 451, 463, 92 S.Ct. 2196, 2203, 33 L.Ed.2d 51 (1972) (“[Desegregation is not achieved by splitting a single school system operating ‘white schools’ and ‘Negro schools’ into two new systems, each operating unitary schools within its borders, where one of the two new systems is, in fact, ‘white’ and the other is, in fact, ‘Negro.’”).
In summary, I dissent because I believe the court erred in finding that it was reviewing the actions of eight separate school districts rather than one school system. I think the district court should, on remand, consider the issues as framed by the existence of one school district rather than eight, and should reconstruct its factual finding on the issue of whether the eight constituent districts are vestiges of a segregated system.

. In 1963, an action was brought to desegregate the schools only in the City of Charleston. Mil*1238licent Brown v. School District #20, Charleston, 226 F.Supp. 819 (D.S.C.1963). The Millicent court enjoined the operation of a dual school system in one district only (District 20). See also Whittenberg v. Greenville County School District, 298 F.Supp. 784 (D.S.C.1969), concerning orders relating to District 20 and other school districts in South Carolina.


.Section 1 of Act 340 provides:
The eight school districts in Charleston County are hereby consolidated into a single school district to be known as the Charleston County School District, which shall be a body politic and corporate as provided in Section 21-111 of the Code of Laws of South Carolina, 1962, and shall be vested with all of the powers, duties, and assets of the school districts. The areas of the respective eight school districts are hereby created as special districts for the administrative purposes set forth in this act,


. Section 4 of Act 340 states:
The Superintendent of Education of Charleston County shall be ... selected on the basis of professional qualifications as an administrator and shall have had experience in the administration of the affairs of schools. The first Superintendent of Education for the Charleston County School District appointed under the provisions of this act shall serve as superintendent-elect beginning January 1, 1968 and shall proceed with the plans and organization for the operation of the Charleston County Schools under provisions of this act.... The Superintendent of Education of the Charleston County School District, in addition to the duties imposed upon county superintendents of education by the general laws of the state, shall perform such other duties as shall be prescribed by the Board of Trustees of the Charleston County School District.


. Section 5 of Act 340 states:
(2) Adopt and publish administrative policies and procedures and maintain a system of public relations which will keep the public fully informed of the operation of the public schools
(6) Borrow in anticipation of the collection of taxes, state aid or federal aid....
(7) Determine and evaluate the educational program in the schools in the constituent districts and provide a systematic program of curriculum development and revision designed to provide maximum educational opportunities for each child in the county;
(8)Provide for physically and mentally handicapped children educational programs organized and conducted in cooperation with the social or civic organizations and agencies in the county or community; provided for intellectually gifted children a program which shall challenge their talents;
(10) Authorize the purchase and sale of land, the planning and construction of new school facilities, and the maintenance and repair of existing buildings and grounds, and develop long-range planning for physical facilities and the educational program in the county;
(11) Adopt a system of budgetary controls and annually adopt a budget, with power to revise when necessary, sufficient to meet the educational needs of the district;
(12) Provide for the disbursement of all county, state, and federal educational funds received by the county or by any constituent district in the county;
(13) Establish and maintain a central purchasing system for the purchase of all contractual services, equipment, and supplies and purchase all equipment and supplies pursuant to rules promulgated by the Board of Trustees in the Charleston County School District;
(14) Prescribe the forms of vouchers or pay warrants to be used in said district;
(15) Cooperate with the County Council of Charleston in the annual audit of the financial affairs of the district, and one copy of each audit shall be kept in the office of the board, and one copy shall be filed in the office of the Clerk of Court for Charleston County, to be open to the public.


.The Act created boards of “trustees" in the constituent districts and in section 7, empowered them:
(1) To transfer any pupil from one school to another within the same constituent district so as to promote the best interest of education, and determine the school within such constituent district in which any pupil shall enroll;
(3) To cooperate with the State Highway Department in enforcing safety rules and regulations applicable to school buses and making provisions for school bus transportation within the area of a constituent district where such transportation has heretofore been in operation in such areas....


. SECTION 6. Employment of teachers and personnel. — The teachers and other constituent district personnel necessary for the efficient operation of the schools in each constituent district shall be employed by the trustees thereof, subject to the approval of the Board of Trustees of the Charleston County School District.


. SECTION 8. Approval of teachers required prior to transfers. — No teacher or other professional employee shall be transferred from one constituent district to another without the approval of such employee, the Board of Trustees of the Charleston County School District, and the trustees of each of the constituent districts involved.


. Of course, the record demonstrates that blacks were bused throughout the county prior to 1951. Thus, we are somewhat skeptical that these boundaries were drawn because of the dangers of transportation.